Warner, Chief Justice.
This was a rule Against the sheriff of the city court of Savannah to show cause why he should not pay to the. plaintiffs *602the amount of a distress warrant which liad been levied on the property of the defendant therein, and left in his possession without taking any bond for its forthcoming by the defendant, by reason whereof the same property was levied on by another distress warrant in favor of other plaintiffs, and sold, and the plaintiffs lost their debt. The sheriff, in his answer to the rule, showed for cause why he should not be made liable for the payment of the money, that the plaintiffs’ attorney in the distress warrant took the same out of his hands after the levy had been entered thereon, who said, when the property was sold, he would fight for the fund. The court decided that as the distress warrant in favor of the plaintiffs had been turned over to the plaintiffs’ attorney, and was not in the hands of the sheriff to be turned over to his successor in office, nor in his hands when the claim bond in the other case was interposed, that the rule against the sheriff should be discharged. Whereupon the plaintiffs excepted.
This case comes within the ruling of this court in the preceding case, and is controlled by it. ■
Let the judgment of the court below be affirmed.